Citation Nr: 0119592	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of left ankle sprain.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
December 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disorder is 
essentially asymptomatic, though characterized by subjective 
complaints of pain. 

2.  The veteran's service-connected lumbosacral strain is 
productive of severe limitation of low back motion.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the service-
connected residuals of left ankle sprain is not warranted.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Part 4, Code 5271 (2000).

2.  A 40 percent evaluation is warranted for the veteran's 
lumbosacral strain. 38 U.S.C.A. § 1155 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5292, 
5295 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examination reports 
and clinical treatment records contained within the claims 
folder, taken together, present an informed, thorough 
evaluation of the veteran's level of disability with regard 
to his service-connected left ankle sprain and lumbosacral 
strain, rated herein, which evaluations are consistent with 
the veteran's medical record as a whole.  The VA has 
satisfied its duties to notify and to assist the appellant in 
this case.

Factual Background - Left Ankle Disorder

The claim for an increased rating for the service-connected 
left ankle disorder was received by the RO in February 1998.  

In February 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, the veteran stated 
that, while in service, the landing craft in which he was 
riding hit a sandbar, as a result of which he was "flung 
forward,:" spraining his left ankle.  According to the 
veteran, he had "never been right" since that injury.  
Currently, the veteran's left ankle was reportedly "about the 
same."  Additionally noted was that the veteran's left ankle 
"hurt with walking of one block."

On physical examination, there was no evidence of any 
swelling, warmth, tenderness, crepitus, or effusion of the 
veteran's left ankle.  The veteran's left ankle was stable, 
with range of motion measurements showing 30 degrees of 
flexion, extension, and inversion, in conjunction with 15 
degrees of eversion.  The clinical assessment was normal 
examination of the left ankle, though the veteran stated that 
it "hurt with use."

On subsequent VA orthopedic examination in October 1999, the 
veteran's history and complaints were recounted.  According 
to the veteran, he experienced pain on motion in his left 
ankle, as well as "swelling," and a feeling of stiffness and 
weakness.  The veteran additionally commented that his left 
ankle "fatigued easily," and "lacked endurance."

On physical examination, the veteran ambulated with a normal 
gait.  His left ankle showed no increased heat, and no 
swelling or joint effusion.  A full painless range of motion 
was present, similar to the veteran's right ankle.  
Radiographic studies of the left ankle showed no evidence of 
fracture or dislocation, or any soft tissue abnormality.  The 
pertinent diagnosis was normal left ankle examination.  
Regarding the degree of "functional loss due to pain" 
attributable to the veteran's left ankle, the examiner 
commented that, inasmuch as there was no pain, and a full 
painless range of motion of the veteran's left ankle, there 
was, in his opinion, "no disability."

During the course of a travel board hearing before the 
undersigned member of the Board in March 2001, the veteran 
stated that he sometimes experienced swelling in his left 
ankle, for which he used ice.  See Transcript, pp. 5-6.

Analysis- Left Ankle Disorder

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of left ankle sprain.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. Part 
4 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

It is the intent of the Schedule for Rating Disabilities 
(Part 4) to recognize painful  motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.45, 4.59 (2000).  This is to say that, even 
absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. § 4.40 
(2000).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. 
Court of Appeals for Veterans Claims (Court) interpreted the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as requiring that 
consideration be given to functional loss due to pain on 
undertaking motion, as well as weakness, fatigability, and 
incoordination in evaluating a disorder based on limitation 
of motion.  

In the present case, a VA orthopedic examination in February 
1998 consisted of an essentially normal examination of the 
veteran's left ankle, though accompanied by complaints of 
pain.  The Board notes that, while on recent VA orthopedic 
examination in October 1999, the veteran complained of pain 
on motion of his left ankle, as well as swelling, stiffness, 
weakness, and a lack of endurance, physical examination of 
the veteran's left ankle conducted at that time showed no 
evidence of any increased heat or swelling, or of any joint 
effusion.  Range of motion of the veteran's left ankle was 
full and painless, and similar to that of the opposite (i.e., 
right) side.

The 10 percent evaluation currently in effect for the 
veteran's service-connected residuals of left ankle sprain 
contemplates the presence of a moderate limitation of motion 
of the veteran's left ankle.  In order to warrant an 
increased, which is to say, 20 percent evaluation for the 
veteran's service-connected residuals of left ankle sprain, 
there would, of necessity, need to be demonstrated the 
presence of marked limitation of motion of the ankle in 
question.  38 C.F.R. Part 4, Code 5271 (2000).

As is clear from the above, the veteran's left ankle is, at 
present, essentially asymptomatic.  This is to say that, 
notwithstanding the veteran's subjective complaints, current 
physical findings regarding the veteran's left ankle are 
essentially within normal limits.  There is no functional 
loss in the left ankle due to pain on undertaking motion 
because there is a full painless range of motion of the left 
ankle.  Under such circumstances, the 10 percent evaluation 
currently in effect is appropriate, and an increased rating 
is not warranted.

Factual Background - Low Back Disorder

There is a history of an inservice low back injury when the 
veteran fell on his back when his ship was struck by a big 
wave.  The current claim for an increased rating for a low 
back disorder was received by the RO in February 1998.  

On VA orthopedic examination in February 1998, there were 
multiple  cuts on both of the veteran's hands.  The veteran, 
however, denied any knowledge as to how he got those cuts.  
At the time of examination, the veteran denied working, or 
"doing any kind of heavy work."  The clinical assessment was 
chronic low back pain with sciatica.  Noted at the time of 
examination was that the veteran denied any heavy work, and 
likewise denied any knowledge of how he acquired the various 
multiple cuts and scrapes noted on his hands.  As to these 
"cuts and scrapes," there were more than 5 on each hand, 
measuring over .5 centimeters in size, with most measuring 
over 1 centimeter in size.  In the opinion of the examiner, 
this indicated that the veteran was "doing some sort of heavy 
work with his hands, but possibly not."

At the time of a VA physical medicine and rehabilitation 
service consultation in June 1998, it was noted that previous 
magnetic resonance imaging had shown the presence of 
degenerative disc disease at the level of the 4th and 5th 
lumbar vertebrae, and at the 5th lumbar vertebra and 1st 
sacral segment.  Reportedly, the veteran had applied for a 
job at the Post Office, and required an evaluation in order 
to determine the amount of weight he would be allowed to 
lift.

On physical examination, the veteran gave a history of a low 
back injury in service, followed by low back pain "with 
exacerbations and improvement."  According to the veteran, at 
times, the pain in question spread to the front of his 
thighs.  When further questioned, the veteran stated that he 
had experienced no low back pain for approximately one month.  
Reportedly, the veteran had applied for a part-time job as a 
mail carrier with the Post Office, and came for a statement 
regarding his suitability for employment.

On physical examination, there was no evidence of any 
deformity or tenderness of the veteran's low back.  Range of 
motion was within normal limits, and the veteran was able to 
reach the floor with both hands.  The clinical impression was 
herniation of a disc at the level of the 5th lumbar vertebra 
and 1st sacral segment, "as noted above."  Additionally noted 
was that the veteran could be employed in the job of his 
choice, as long as that job did not involve lifting more than 
30 pounds.

On VA orthopedic examination in October 1999, it was noted 
that the veteran did not have intervertebral disc syndrome.  
Range of motion of the low back was to 25 degrees on flexion, 
30 degrees on extension, 20 degrees of lateral motion to each 
side, and 30 degrees of rotation to each side.  Mild muscle 
spasm was present.  Concerning functional loss due to pain 
the examiner indicated that it equates to an additional 10 
degrees of limited flexion, 10 degrees of extension, and 5 
degrees of lateral bending in each direction.  

Following a VA neurologic examination in October 1999, the 
veteran was felt to be suffering from bilateral lumbosacral 
radiculopathy, the etiology of which was "post-traumatic."  
However, subsequent electromyographic testing conducted in 
May 2000 was entirely within normal limits. 

At the March 2001 Board hearing the veteran described pain 
and numbness in the low back and low back pain when bending 
over.  

Analysis - Low Back Disorder

The veteran's lumbosacral strain may be rated based on 
limitation of motion of the lumbosacral spine, based on 
lumbosacral strain, or based on intervertebral disc syndrome.  
38 C.F.R. § 4.71a.  Limitation of motion of the lumbar spine 
is ratable under Diagnostic Code 5292.  Under that Code, 
where there is moderate limitation of motion, a 20 percent 
rating is assigned.  Where there is severe limitation of 
motion, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).

Lumbosacral strain is ratable under Diagnostic Code 5295.  
Lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion warrants a 40 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (2000).

Intervertebral disc syndrome is ratable under Diagnostic Code 
5293.  When lumbar intervertebral disc syndrome is present 
and is of moderate severity with recurring attacks, a 20 
percent rating is warranted; where severe, with recurrent 
attacks and intermittent relief, a 40 percent rating is 
warranted; and where pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).    

The provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
decision in the DeLuca case have already been discussed in 
connection with rating the veteran's left ankle disorder.  
Those provisions also apply to the low back disability.  
Considering the additional motion loss due to pain on 
undertaking motion, the limitation of low back motion is to 
15 degrees on flexion, 20 degrees on extension, and 15 
degrees on lateral bending.  This constitutes severe 
limitation of low back motion and meets the requirements for 
a 40 percent rating under Diagnostic Code 5292.  It also 
demonstrates a severe lumbosacral strain which would be 
compatible with a 40 percent rating under Diagnostic Code 
5295.  

The veteran does have some degenerative disc disease in the 
lumbar spine.  The findings as to the existence of 
radiculopathy are less clear.  However, it is clear that the 
veteran does not have pronounced lumbar intervertebral disc 
syndrome or other evidence of pronounced low back disability 
meeting the requirements for a 60 percent rating for 
intervertebral disc syndrome under Diagnostic Code 5293.  As 
such, the requirements for a rating in excess of 40 percent 
for the low back disorder have not been met.  



ORDER

1.  An evaluation in excess of 10 percent for the service-
connected residuals of left ankle sprain is denied.

2.  A 40 percent evaluation is granted for a lumbosacral 
strain, subject to the laws and regulations governing the 
payment of monetary awards.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

